Citation Nr: 1533341	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  08-35 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for a skin disability, to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Deanne Bonner Simpson, Attorney at Law


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1965 to June 1968, including service in the Republic of Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Togus, Maine, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In July 2012, the Board remanded the case for further development.  

In April 2013, the Board denied the Veteran's claim.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in December 2014, on the basis of a Joint Motion for Remand (Joint Motion) from that same month, vacated the denial and remanded the matter to the Board for further action.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a skin disability, which he believes is related to exposure to an herbicide agent in the Republic of Vietnam.  The Veteran reports painful skin lesions on his back, head, face, neck, ears, shoulders, chest, arms, and back since service.  See, e.g., Brief (June 2015).  

In May 2008, Dr. R.A.A., a VA physician, opined that the Veteran's history multiple basal cell carcinomas and squamous cell carcinomas excised and actinic keratoses "could possibly be" due to herbicide exposure in Vietnam.

In May 2008, Dr. D.J.B., a private physician, opined that the majority of medical literature regarding a potential association between Agent Orange and skin cancer is inconclusive or shows no causal link.

In December 2008, a VA examiner opined that it was less likely than not that the Veteran's skin problems are related to herbicide exposure in Vietnam.  The rationale was that he knew of no scientific information that associated exposure to Agent Orange to the development of lipomas, skin rashes of an uncertain etiology, seborrheic keratosis, benign lentigo, benign neurofibromatosis, squamous cell cancer of the skin, or basal cell carcinoma of the skin.  

In July 2012, the Board remanded the case to obtain outstanding private treatment records and then obtain an addendum to the December 2008 VA medical opinion.

In January 2013, after reviewing the records sought in the July 2012 remand, a VA examiner opined that the Veteran's skin conditions are not related to service.  The rationale was that "[t]he Veteran's skin conditions [] have not been recognized as related to exposure to AO [Agent Orange] by DOD [Department of Defense]." 

In April 2013, the Board denied service connection for a skin disability.

In December 2014, the parties to the Joint Motion found that the Board failed to comply with its July 2012 remand directives.  Specifically, the parties found that the January 2013 VA examiner did not provide any clarification for his conclusion and failed to  acknowledge and comment on the significance, if any, of the Veteran's conceded herbicide exposure in service.  Based on the Joint Motion, the Court vacated the Board's April 2013 denial and remanded the matter to the Board for further action.

In accordance with the December 2014 Joint Motion, an additional medical examination and opinion must be obtained to ensure compliance with the Board's July 2012 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination in connection with this claim by an appropriate medical professional.  The examiner must review the entire claims file.

Based on this review and examination, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's skin disabilities are related to his military service, to include exposure to an herbicide agent.

The examiner must address the Veteran's reports of painful skin lesions on his back, head, face, neck, ears, shoulders, chest, arms, and back since service.

The examiner must acknowledge and comment on the significance, if any, of the Veteran's conceded herbicide exposure in service.  The examiner cannot simply conclude that the current skin disabilities are not related to herbicide exposure because they have not been recognized as related to exposure to Agent Orange by the Department of Defense.  

The examiner's report must include a complete rationale for all opinions expressed.  

2.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

